DETAILED ACTION

This Office Action in in response to the Amendment filed 3/14/2022.  Claims 4, 8-14, 18, 20-21, 23-24, and 28 have been canceled.  Claims 1-3, 5-7, 15-17, 19, 22, 25-27, and 29 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 3/14/2022 have been fully considered but they are not fully persuasive.
Regarding the previous rejections under 35 U.S.C. 112(b), the claim amendments are sufficient to overcome these rejections and they have been withdrawn.
Regarding independent claims 1 and 15, these claims have been amended to include the language of previous dependent claim 4 stating “wherein the first beam recovery information is sent on a physical uplink control channel and the second beam recovery information is sent on a physical random access channel”.  Applicant argues that this limitation is not disclosed by previously cited Koskela et al. (U.S. Publication US 2019/0199412 A1).  The Examiner respectfully disagrees.  As shown in the previous rejections, it is the beam report/change request of Koskela that is mapped to the claimed first beam recovery information (See paragraph [146] and step 604 or Fig. 6 of Koskela) and it is the scheduling request, SR, transmitted when performing a beam change in response to receiving DCI that is mapped to the claimed second beam recovery information (See [118]-[120] and [127] of Koskela).  Koskela also teaches that the beam report may be sent by UCI via a PUCCH (See [111] of Koskela) and an SR may be transmitted via a PRACH as is known according to the LTE standards (See [96] of Koskela).  Thus, it is believed that Koskela does teach the amended limitations stating wherein the first beam recovery information is sent on a physical uplink control channel (i.e. the beam report/change request sent via a PUCCH) and the second beam recovery information is sent on a physical random access channel (i.e. the SR sent via a PRACH).  Therefore, rejections of these claims based on the teachings of Koskela are maintained.
Regarding independent claim 17, this claim has been amended to include a limitation stating “wherein the beams in the candidate beam set are grouped according to reference signal types corresponding to beams, wherein beams with a reference signal type of a synchronization signal (SS) are grouped, and beams with a reference signal type of a channel state information reference signal (CSI) are grouped, or beams with a reference signal type is a CSI-RS associated with a same SS are grouped”.  Although previously cited Takeda et al. (U.S. Publication US 2020/0014453 A1) does teach that beams may be grouped according to a type of CSI-RS, i.e. L1 or L3 (See [39]-[43], [58]-[60], and [72] of Takeda), Takeda does not specifically disclose the amended claim limitation.  However, it is believed that the amended limitations are rendered obvious in view of the teachings of newly cited Wang et al. (U.S. Publication US 2020/0336188 A1).  Specifically, Wang teaches that beams may be grouped with a CSI-RS associated with a same SS Block (See paragraph [92] of Wang).  This corresponds to the claimed alternative of “wherein the beams in the candidate beam set are grouped according to reference signal types corresponding to beams, wherein… beams with a reference signal type is a CSI-RS associated with a same SS are grouped”.  Wang teaches that grouping beams in such a manner provides the advantage allowing reporting instances for the grouped beams to be transmitted and received simultaneously (See paragraph [92] of Wang).  Therefore, it is believed that the amended limitations are rendered obvious in view of these teachings of Wang.  Please see the rejections below for further detail.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 15-16, 27, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koskela et al. (U.S. Publication US 2019/0199412 A1).
Regarding claims 1, 15 and 16, Koskela teaches a method executed by a first communication node for sending beam recovery information (a method and a node, comprising user equipment (UE), performing beam recovery/changing, as described on [0108]-[0109]), comprising: sending first beam recovery information (beam change request 604, based on the UE measurement results 602, shown on Fig. 6 and described on [0146]); detecting downlink control information (the UE detects DCI information, as shown on Fig. 5 and described on [0114]-[0116]); and sending second beam recovery information according to a control information transmission configuration corresponding to the detected downlink control information (UE sends a second beam recovery information, comprising a scheduling request (SR) for the resources to configure a new set of beams, as described on [0127], and indicated in the first DCI message, as described [0118]-[0120]).  Koskela also teaches using PUCCH for the beam report with the UE measurement results, as described on [0111], and using PRACH for uplink requests, like SR, as described on [0096], wherein SR requests are used for the second beam change request, as described above.
In addition, regarding claims 15 and 16, Koskela teaches UE 710, comprising a processor 720 and a memory 725, shown on Fig. 7 and described on [0151], performing the steps of the method, as described above.
Regarding claims 2, 27 and 29, Koskela teaches the first DCI message containing a beam change indication (BCI) indicating, if the new beams are needed or not, which defines sending the second beam recovery information, comprising SR, as described on [0118] and [0119], wherein the allocated resources for the new beams/transmission parameters are determined, as described on [0119]-[0120].
Regarding claim 3, Koskela teaches using SR requests, comprising the new beams information, including the corresponding resources, as described on [0147]-[0149].
Regarding claim 5, Koskela teaches using a portion of the same beam group for the recovery, as described on [0150].
Regarding claim 6, Koskela teaches using the second beam recovery information, comprising scheduling request (SR) for the resources to configure a new set of beams based on the first DCI message, as described [0118]-[0120].
Regarding claim 7, Koskela teaches SR configuration comprising the 5G format and logical index for mapping it to a specific configuration, as described on [0132]-[145].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 19, 22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. Publication US 2020/0014453 A1) in view of Wang et al. (U.S. Publication US 2020/0336188 A1).
Regarding claims 17, 25 and 26, Takeda teaches a beam detection method executed by a first communication node (user terminal, i.e. a first communication node, determining a beam for switching, based on the received control information, as described on [0012] and [0013]), comprising: determining at least one of a control information transmission configuration or a data information transmission configuration corresponding to each of a plurality of beam groups into which a plurality of beams in a candidate beam set are grouped (user terminal determines control information, comprising beam groups B1-B3 and the beams IDs, as shown on Fig. 1A and 1B, described on [0039]-[0043], and selecting a set of beams, which include beams from groups B1-B3, as the candidates for measurement, as shown on Fig. 2B and described on [0058]-[0060] and [0072]); selecting a beam from the candidate beam set and sending beam recovery information corresponding to the selected beam (the user terminal select the best beams from the set, as shown on Fig, 4, by comparing the candidate beams with the preset threshold, as shown on S102 of  Fig. 5 and described on [0077]-[0083]); and detecting downlink control information according to at least one of a control information transmission configuration or a data information transmission configuration corresponding to a beam group to which the selected beam belongs (the user terminal uses DCI to receive the Groups and beams IDs, which are essential for the recovery operation, as shown on Fig. 7 and described on [0100]-[0110] and/or [0124]).  Takeda also teaches the user terminal receiving the control information using LTE format, as described on [0005] and utilizing scrambling operation and the control information, described as common search space (CSS), on [0107]-[0110].  Takeda further teaches using MIMO with the corresponding number of antennas and uplink band sizes, wide or narrow, and/or reference signals thresholds, as described on [0007]-[0012], wherein the reference signals configuration is described on [0036].  Although Takeda does teach that beams may be grouped according to a type of CSI-RS, i.e. L1 or L3 (See [0039]-[0043], [0058]-[0060], and [0072] of Takeda), Takeda does not specifically disclose wherein the beams in the candidate beam set are grouped according to reference signal types corresponding to beams, wherein beams with a reference signal type of a synchronization signal (SS) are grouped, and beams with a reference signal type of a channel state information reference signal (CSI) are grouped, or beams with a reference signal type is a CSI-RS associated with a same SS are grouped.  However, Wang, in the field of communications, teaches that beams may be grouped with a CSI-RS associated with a same SS Block (See paragraph [0092] of Wang).  This corresponds to the claimed alternative of “wherein the beams in the candidate beam set are grouped according to reference signal types corresponding to beams, wherein… beams with a reference signal type is a CSI-RS associated with a same SS are grouped”.  Wang teaches that grouping beams in such a manner provides the advantage allowing reporting instances for the grouped beams to be transmitted and received simultaneously (See paragraph [0092] of Wang).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Wang, to combine grouping beams with a CSI-RS associated with a same SS Block, as suggested by Wang, within the system and method of Takeda, with the motivation being to allow reporting instances for the grouped beams to be transmitted and received simultaneously.
In addition, regarding claims 25 and 26, Takeda teaches user terminal comprising processor 1001 and memory 1002, used for the computer code, as shown on Fig. 13 and described on [0189]-[0195].
Regarding claim 19, Takeda teaches the user terminal selecting the candidate beams, which belong to plurality of groups B1-B3, as shown on Fig. 4 and described on [0077]-[0083], and the TRP providing the recovery information comprising the beams IDs and the groups, as described on [0106]-[0110].
Regarding claim 22, Takeda teaches using MIMO with the corresponding number of antennas and uplink band sizes, wide or narrow, and/or reference signals thresholds, as described on [0007]-[0012], wherein the reference signals configuration is described on [0036].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461